Dreyfus Investment Funds - Dreyfus/The Boston Company Small/Mid Cap Growth Fund Registration No. 811-04813 Sub-Item 77M and 77Q1(g) During the reporting period ended March 31, 2010, Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the “Acquiring Fund”), a series of Dreyfus Investment Funds, was the surviving entity of a reorganization with Dreyfus Discovery Fund (the “Acquired Fund”), a series of Dreyfus Funds, Inc. On October 28-29, 2009, the Boards of Dreyfus Investment Funds and Dreyfus Funds, Inc. considered the reorganization and approved an Agreement and Plan of Reorganization (the “Plan”) providing for the transfer of all assets, subject to liabilities, of the Acquired Fund in exchange for the Acquiring Fund’s shares having an aggregate net asset value of the Acquired Fund’s shares as described below (the “Reorganization”).
